 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 ---------------------------------------------------------X               Case No.: CV 17-00107
 BALD HILL BUILDERS, LLC,                                                 (AJS)(AKT)

                           Plaintiff,

                  - against -

 2138 SCUTTLE HOLE ROAD REALTY, LLC,
 a/k/a 2138 Scuttle Hole Realty, LLC,

                            Defendant.
 ---------------------------------------------------------X

            NOTICE OF CHANGE OF ADDRESS OF PLAINTIFF’S COUNSEL

        Please take notice that counsel for plaintiff Bald Hill Builders, LLC, Laura Lee

Mittelman, Esq., has changed the following information contained in the Notice of Appearance

[Dkt. 10], as follows: Ms. Mittelman’s law firm, Burns & Levinson LLP, has moved to 125

High Street, Boston, MA 02110, effective July 15, 2019. All remaining information remains

unchanged.

Dated: July 23, 2019                                          Respectfully submitted,


                                                              /s/ Laura Lee Mittelman
                                                              Ira Levine, Esq.
                                                              543 Broadway
                                                              Massapequa, NY 11758
                                                              (516) 541-1014 or (516) 829-7911
                                                              ilevinelaw@optimum.net

                                                              Thomas T. Reith, Admitted Pro Hac Vice
                                                              Laura L. Mittelman, Admitted Pro Hac Vice
                                                              BURNS & LEVINSON LLP
                                                              125 High Street
                                                              Boston, MA 02110
                                                              treith@burnslev.com
                                                              lmittelman@burnslev.com
                                                              T: (617) 345-3000
                                                              F: (617) 345-3299
                                CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure, I hereby certify that on July 23, 2019,
2019, a true and correct copy of the foregoing instrument was served on all counsel of record in
accordance with the Federal Rules of Civil Procedure.

                                             /s/ Laura Lee Mittelman
                                             Laura Lee Mittelman
4848-3188-5469.1




                                            2
